Case 7:19-cv-00863-EKD-JCH Document 73 Filed 11/20/20 Page 1 of 2 Pageid#: 354




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division


 TRAVIS WAYNE TOLLEY                         )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          ) Civil Action No. 7:19-cv-00863-EKD-JCH
                                             )
 ALAN W. BUZZARD, et al.,                    )
                                             )
               Defendants.                   )
                                             )

                                    MOTION TO DISMISS

        Defendant, Virginia State Police Special Agent Ben Caldwell, by counsel, pursuant to

 Rule 12(b)(6) of the Federal Rules of Civil Procedure, moves to dismiss all claims because

 Plaintiff’s Third Amended Complaint (ECF No. 69) fails to state a claim upon which relief may

 be granted. For the reasons set forth in the accompanying Memorandum in Support of Motion to

 Dismiss, Defendant respectfully requests that the Third Amended Complaint be dismissed.

                                             Respectfully submitted,

                                             BEN CALDWELL

                                             By /s/ Calvin C. Brown
                                             Michael A. Jagels (VSB No. 38262)
                                             Senior Assistant Attorney General
                                             Holli R. Wood (VSB No. 82560)
                                             Calvin C. Brown (VSB No. 93192)
                                             Assistant Attorneys General
                                             Office of the Virginia Attorney General
                                             202 North 9th Street
                                             Richmond, Virginia 23219
                                             (804) 786-4933 Telephone
                                             (804) 371-2087 Facsimile
                                             cbrown@oag.state.va.us
                                             Counsel for Ben Caldwell


                                                1
Case 7:19-cv-00863-EKD-JCH Document 73 Filed 11/20/20 Page 2 of 2 Pageid#: 355




 Mark R. Herring
 Attorney General of Virginia

 Samuel T. Towell
 Deputy Attorney General


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2020, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will send a notification

 of such filing (NEF) to all counsel of record.


                                                   ____/s/ Calvin C. Brown__________
                                                  Calvin C. Brown (VSB No. 93192)
                                                  Assistant Attorney General
                                                  Office of the Virginia Attorney General
                                                  202 North 9th Street
                                                  Richmond, Virginia 23219
                                                  (804) 786-4933 Telephone
                                                  (804) 371-2087 Facsimile
                                                  cbrown@oag.state.va.us
                                                  Counsel for Ben Caldwell




                                                     2
